HEAD, J.
The defendant, as all defendants in criminal trialsjare privileged to do, could have introduced evidence, available to him, of Jris previous good general character, to *37be considered by tbe jury in connection with the other evidence in determining the question of guilt or innocence. It is his general character, we say, not particular traits of character, which he may thus put in issue. In the present case, the defendant became a witness in his own behalf, and, to bolster up his testimony, undertook to prove by witnesses that he was a man of good character for truth and veracity. This was not allowable. He had not been, or attempted to be, impeached as a witness, by the State, either by the introduction of evidence of bad character on his part, or of statements made by him out of court, contradictory of his testimony on the trial; without which he would not be permitted to sustain himself as a witness, by proof of his good character for truth and veracity. The fact that his testimony conflicted with that of other witnesses gave him no right to introduce evidence of his character. That constituted no impeachment. If the defendant desired to avail himself of good character to be considered by the jury, as a fact, on the question of guilt or innocence, which we have said he had a right to do, he should have introduced his general character, not limited to truth and veracity.
There is no error in the record and the judgment is affirmed.
Affirmed.